Title: To Benjamin Franklin from John Jay, 26 January 1783
From: Jay, John
To: Franklin, Benjamin


Sir
Paris 26. Jany. 1783
It having been suspected that I concurred in the appointment of your Grandson to the Place of Secretary to the american Commission for peace, at your Instance, I think it right thus unsollicited to put it in your power to correct that Mistake.
Your general Character, the opinion I had long entertained of your Services to our Country; and the friendly Attention and aid with which you had constantly favored me, after my Arrival in Spain, impressed me with a Desire of manifesting both my Esteem & Attachment by stronger Evidence than Professions. That Desire extended my Regard for you to your Grandson, He was then indeed a Stranger to me, but the Terms in which you expressed to Congress your opinion of his being qualified for another place of equal Importance were so full & satisfactory as to leave me no Room to doubt of his being qualified for the one abovementioned. I was therefore happy to assure you in one of the first Letters I afterwards wrote you from Spain, that in Case a Secretary to our Commission for peace should become necessary, and the Appointment be left to us, I should take that opportunity of evincing my Regard for you by nominating him or words to that Effect. What I then wrote was the spontaneous Suggestion of my own Mind, unsollicited, and I believe unexpected by you.
When I came here on the Business of that Comn I brought with me the same Intentions & should always have considered myself engaged by Honor as well as Inclination to fulfil them; unless I had found myself mistaken in the opinion I had imbibed of that young Gentleman’s Character and Qualifications but that not being the Case, I found myself at Liberty to indulge my wishes & to be as good as my word—for I expressly declare that your Grandson is in my opinion qualified for the place in Question, & that if he had not been no Consideration whatever would have prevailed upon me to propose or join in his appointment. This explicit and unreserved State of Facts is due to you, to him, and to Justice; and you have my Consent to make any use of it that you may think proper.
I have the Honor to be Sir with great Respect & Regard Your obliged & obedt. Servt
John Jay
His Excellency Doctr FranklinTo Dr. Franklin 26 Jan. 1783
